DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Amendment
The amendment filed 8/29/2022 has been entered.
	Claims Status
Claims pending: 1-20. 
Claims amended:
1) Independent claims: 1, and 14.
2) Depending claims: 3-9, 12, 15-20.
3) Claims new: none.
4) Claims canceled: none.
Claim Status
Claims 1-20 are pending and comprise of 2 groups:
1) Apparatus1: 1-13, and
2) Method1: 14-20.
They have similar scope.
As of August 29, 2022, independent claim 1 is as followed:
1. (Currently Amended) An information processing apparatus that generates an operation plan of a vehicle that is operable through rental in a plurality of different rental modes including a ride sharing mode and a car sharing mode, comprising:
[I] a memory that [1] stores 
(i) past usage record data on the vehicle by rental mode, 
(ii) area data representing characteristics of an area where the vehicle was used including an area type and a number of certain facilities in the area, and 
(iii) general data representing general characteristics of a day in which the vehicle was used including weather; and
[II] a processor programmed to:
[2] from among the past usage record data stored in the memory, extract first use record related to the ride sharing mode;
[3] from among the area data stored in the memory, extract first area record corresponding to the extracted first use record;
[4] from among the general data stored in the memory, extract first general record corresponding to the extracted first use record;
[5] perform learning of a first prediction model using the first area record and the first general record as explanatory variables and using the first use record as an objective variable;
[6] from among the past usage record data stored in the memory, extract second use record related to the car sharing mode;
[7] from among the area data stored in the memory, extract second area record corresponding to the extracted second use record;
[8] from among the general data stored in the memory, extract second general record corresponding to the extracted second use record;
[9] perform learning of a second prediction model using the second area record and the second general record as explanatory variables and using the second use record as an objective variable; and
[10] based on the first prediction model and the second prediction model, estimate a utilization rate and sales of the vehicle when the vehicle is rented out, in each of the plurality of rental modes and in each of a plurality of time periods of day, and, based on both the estimated utilization rates and sales, generate the operation plan of the vehicle for each of the plurality of time periods of day.
Note: for referential purpose, numerals [1]-[10] are added to the beginning of each step.
Claim Rejections - 35 USC § 112
Claims 1-20 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) As for independent claims 1 and 14, there are discussion with respect to the features of “ride sharing mode” in step [2] and “car sharing mode” in step [6] but there are no discussion or citation of these two modes in final step or the generated operation plan of the vehicle for each of the plurality of time periods of day.  Insertion of the “ride sharing mode” and “car sharing mode” in the “operation plan of the vehicle for each of the plurality of time periods of day” as shown in Fig. 9 is recommended to overcome the rejection.
2) As for independent claims 1 and 14, step [5] and [9] are vague and should be broken into multiple steps for clarity as shown in [0077] wherein “explanatory variable” and “objective variable” is defined.  

    PNG
    media_image1.png
    282
    694
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on 8/29/2022 are determined as followed:
1) 101 Rejections: withdrawn due to claim amendment and responses.
2) 103 Rejections: None.
3) 112 (b) Rejections: withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner’s email is dean.nguyen@uspto.gov.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt at (571) 270-1614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689